 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHartz Mountain CorporationandDistrict 65, UnitedAutomobile,Aerospace&Agricultural Imple-ment Workers of America.Cases 22-CA-13946and 22-CA-14814June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 16, 1988, Administrative Law JudgeD. Barry Morris issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs. The Respondentfiled a brief in answer to the General Counsel's andthe ChargingParty's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions3 and to adopt the recommendedOrder.'The General Counsel asserts that the Respondent violated Sec.8(a)(5) of the Act by failing to grant an across-the-board wage increase tothe employees in January 1986 in accordance with its past practice. Asthe judge noted,the only prewithdrawal unfair labor practice alleged inthe complaint was the surface bargaining allegation. Because the refusalto grant the January 1986 wage increase was not alleged in the complaintor litigated at the hearing, we do not reach a conclusion on this issue.For the same reason,we do not decide the lawfulness of Glassman'sstatement in his December 31, 1985 letter dealing with the lack of a wageincrease.2 In reaching his conclusion that the apparent freedom of employeeJuan Vasquez to move freely throughout the Respondent's facilities didnot prove that he was a management agent,the judge found that theduties of Vasquez'regular job required him to move from building tobuilding In this regard,we note that the testimony indicates that Vas-quez'duties were to pick up and deliver production reports,fix convey-ors, and serve as a checker Employees testified that they had seen Vas-quez in buildings 1, 2, 4, and 5 and that he had been seen performingwork-related duties in buildings 1 and 4 There was also testimony claim-ing that Vasquez'duties as a checker did not require him to go into dif-ferent buildings and that he had never been seen performing work inbuildings 1 or 5. The judge's finding implicitly discredits the testimonythat Vasquez'duties had not required him to go from building to build-ing.The judge apparently made the reasonable inference,based on thenature of Vasquez'duties,that Vasquez had been required to go into notonly buildings I and 4 but also buildings 2 and 5The judge found that the Respondent had submitted a "comprehen-sive"counterproposal on February 19, 1985.We note that although thereis testimony to the effect that the Respondent's proposal submitted onthat date was "comprehensive,"there is also testimony indicating that theproposal was not complete(e.g., it contained no health provision). Re-gardless of how the February 19, 1985 proposal is characterized,howev-er, it did not prevent further negotiations and, therefore,is not indicativeof the Respondent's bad faith.In this regard,the parties met I I times be-tween February 19 and June 12, 1985(when the Respondent submittedadditional proposals),and the parties made some progress during thatperiod,narrowing differences and reaching agreement on at least somesubjects.s The General Counsel and the Charging Party claim that the Re-spondent never explained,inter alia,its refusal to submit a counterpropos-alon the subject of pensions.The Respondent's negotiator (Glassman)testified,however,that he had told the Union that the Respondent's re-fusal to agree to the pension proposal resulted from economic factors.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.The judge implicitly credited this testimony by finding that the Respond-ent had explained the reasons for its positions on the open issues.Further,the record indicates that the Respondent had expressed concerns aboutthe potential cost of the Union's proposal.Despite the Union's attempt toreassure the Respondent about its concerns,it appears that the parties un-derstood that cost was the reason they had failed to reach agreement onthis issue In this regard, Union Representative Fine testified that theUnion understood that the Respondent had rejected the Union's pensionproposal and Respondent Representative Kaye testified that the Unionhad never asked why the Respondent had rejected the proposal.It alsoappears that the Respondent had not rejected the idea of a pension planoutright,butmerely had rejected the Union'sproposed pension plan.Thus, as of the time the Respondent had submitted its September 10,1985 proposal,the pension issue was still on the table.MargueriteR.Greenfield, Esq.,for the General Counsel.Stephen A. Ploscowe, Esq.,Marvin M. Goldstein, Esq.,Ilene F. Lainer, Esq. (Grotta, Glassman & Hoffman),ofRoseland,New Jersey, for the Respondent.EugeneG.Eisner,Esq. (Eisner & Levy),andEllenF.Moss, Esq.,of New York, New York, for the ChargingParty.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me in Newark, New Jersey, onMarch 9-13, April 2-3, May 4, 1987, and March 9, 1988.Upon charges filed by District 65, United Automoile,Aerospace & AgriculturalImplementWorkers of Amer-ica (District 65 or the Union), a consolidated complaintwas issued on February 23, 1987, alleging that HartzMountain Corporation(Respondent) violated Section8(a)(1), (3), and (5) of the National Labor Relations (theAct). Respondent filed an answer denying the commis-sion of the alleged unfair labor practices. The partieswere given full opportunity to participate, produce evi-dence,examine and cross-examinewitnesses,argueorally, and file briefs. The parties filed initial briefs inOctober 1987 and supplemental briefs in April 1988.11On the entire record of the case,including my obser-vation of the demeanor of the witnesses, I make the fol-lowingFINDINGS OF FACTI.JURISDICTIONRespondent,a corporation with a place of business inJerseyCity,New Jersey,is engaged in the manufactureand nonretail sale and distribution of pet and relatedproducts.It annually sells and ships from its New Jerseyfacility goods valued in excess of $50,000 to consumerslocated outside of the State of New Jersey.Respondentadmits that it is an employer engaged in commerce'Respondent filed a reply to Charging Party's supplemental brief onMay 4, 1988.295 NLRB No. 48 HARTZ MOUNTAIN CORP.419withinthemeaningof Section 2(2), (6), and (7) of theAct, and I so find.In addition,Respondent admits, and Iso find,that the Union is a labor organization within themeaning of Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are:1.Did Respondent engage in surface bargaining in vio-lation of Section 8(a)(5) and(1) of the Act?2.Was Juan Vasquez, a nonsupervisory employee, anagent of Respondent?3.Did Respondent make unilateral changes in viola-tion of Section 8(a)(5) and(1) of the Act?B. The Facts1.BackgroundThe Union was certified on November 22, 1982, as theexclusive bargaining representativeof Respondent's pro-ductionand maintenance employeesat the Jersey Cityfacility.On August 4, 1983, the Boardissued a bargain-ing order and on June25, 1984, the Third Circuit Courtof Appeals enforcedthe Board'sOrder.2 The Union andRespondent met on 25 occasions duringthe period July31, 1984, to August 28, 1985.2.Bargaining sessionsa. July 31, 1984The firstmeetingwas held on July 31, 1984. Severalhours prior to the meeting the Union presented Respond-ent with a 10-page document entitled"Proposalsfor Col-lective-Bargaining Agreement,"containing 44 items. Gil-bert Kaye, Respondent's vice president, stated that sinceRespondent had just received the Union's proposals theCompany was not in a position at that point to respondto them. Eugene Eisner,the Union's counsel,requestedinformation concerning current wage rates, entry levelhiring rates,and health insurance coverage.Respondentagreed to provide the information as of the next meeting.Eisner stated that he deemed the Local 806 contract,which had been in effect prior to 1978, to be a "frame-work"for negotiating the current contract.Respondentdid not agree or disagreewiththe statement.b. August 21, 1984The nextmeetingwas held August 21, 1984. Kayestated that Respondent had an opportunity to review theproposals and had a series of questions about them. Re-spondent then proceeded to ask the Union questions con-cerning the following provisions in its July 31 proposals:recognition,union security,checkoff,employee listing,new workers, use of District 65 employment office and2Hartz MountainCorp. Y.NLRB,266 NLRB 1226 (1983),enfdmem.738 F.2d 422(3d Cir. 1984). For a discussion of the prior labor relationshistory at the Jersey City plant seeHartz MountainCorp,228 NLRB 492(1977), enfd.593 F 2d 1155(D.C. Cir.1978);Hartz MountainCorp.,260NLRB 323 (1982);Hartz Mountain Corp. v. Dotson,727 F 2d 1308 (D.C.Cir. 1984).probation. Leslie Roberts, on behalf of the Union, ex-plained that when the proposals were first furnished theywere put into summary form addressing only the princi-ple involved. At this point the Union presented Respond-ent with draft contractlanguage onmany, but not all, ofthe provisions. The Union then requested the informationwhich was asked for at the prior meeting.Respondentsupplied information concerning current wage rates, cur-rent entry level rates, and health insurance. On August27, 1984, the Union forwarded language covering an ad-ditional six proposals and on September 5, 1984,itfur-nished language for an additionalfour proposals. As ofthis time, however, the Union had not yet submitted awage proposal.c. September12, 1984At thethird bargaining session held on September 12,1984, theUnion announced its first wage proposal. Kaye,on behalf of Respondent,stated that the wage packagewas unreasonable and unacceptable and that he categori-cally rejectedit.TheUnion stated that it was preparedto give Respondent answers to the questions posed at theprevious meeting and a discussion took place concerningseveralof theproposals.d.October 3, 1984The fourthbargaining session washeld on October 3,1984.A review of the proposed contractclauses was re-sumed with the Union attempting to answer any questionposed. It was pointed out that proposed Article 7(b)dealing with reduction of wages was not identical withthe language in theLocal806 contract concerning thatissue.With respect to several of the questions asked byRespondent the Union stated either that it would getback to Respondent with an answer or that it reservedresponse.e.October 18, 1984The fifthbargaining session was held on October 18,1984.Union Representative Joseph Fine stated that Re-spondent's questions thus far had made the Union realizethat its draft contract language was not written as in-tended in everyinstance.Accordingly, the Union modi-fied certain of its proposals. Roberts testified that someof these proposals were new to the Jersey City facility.After discussion concerning overtime the Union statedthat it was now in full agreement with Respondent's po-sition concerning overtime.After adiscussion concern-ing the Union's vacation proposals, Fine conceded thatRespondent's questions had revealed flaws in the Union'sproposed contractlanguage and,therefore, the Unionmodified its proposal concerning vacations.f.November 29, 1984The sixth bargaining session was held on November29, 1984. Jerold Glassman announced that he was ap-pointed by Respondent to take the place of its priorcounsel.He stated that Respondent was interested inmaintainingthe continuity of negotiations and that it de-sired to go through the remaining clauses of the contract 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin order to clarify the areas of ambiguity.He stated thatonce this was done Respondent would formulate coun-terproposals to the Union'sproposals.Accordingly, theparties continued to review remaining contract clauses atthis session.agreement was broken down articleby article, with eacharticle setforth ona separate page so that the partiescould initial each article as they reached tentative agree-ment.The Unionrequested additional time to review thecounterproposals.g.December13, 1984On December 3, 1984,Respondent proposed a 50-cent-per-hour wage increase,effective January 7, 1985. Theproposal specified that itwould notforeclose any furthernegotiationswith the Unionon wages.At the seventhbargaining session held on December13, 1984, the Unionaccepted the proposed 50-cent wage increase.The par-ties continued to discuss the contract proposals and theUnion stated that it had language on the vacation clausewhichitwould send to Respondentin typedform. In ad-dition,Respondent indicated that it was uncomfortablewiththe idea of superseniority.The Unionreserved itscomplete response until a subsequent time.h. January 28, 1985The eighth bargaining session was held on January 28,1985.3 Eisner suggested that the pace of the negotiationsbe increased and that Respondent make some counter-proposals.Glassman responded by reminding the Unionthat thiswas only the second negotiating session inwhich he had been involved and that it was importantthat Respondent understand the position of the Union asto each of its proposals.The parties continued to discussvarious contract proposals and the meeting adjournedwith Eisner remarking that it had been a "fruitful" ses-sion.i.February 7The ninthbargaining session washeld on February 7.Eisner again expressed his dissatisfactionwith the fre-quency ofthemeetings and Glassmanresponded thatRespondentwould hasten the pace by havingat leastthreemeetingsscheduledin advance.Glassman remindedtheUnion that the Employer Committeewas alwayspresentand ready tostart bargainingat the scheduledtime andthat themeetings lasted at least 3hours. Theparties continued to discusscontractclauses and at theend of themeeting Eisner indicatedthat he anticipatedthat thepartieswould be able to complete the review ofthe clauses during the next meeting.Glassmanrespondedthat not onlydid he anticipatethat the review would becompleted at thenextmeetingbut that Respondentwould bringat leasthalf ofits bargainingcounterpropos-als at that time.j.February 19The 10th bargaining session washeld on February 19.After reviewing five additional contract clauses Glass-man toldthe Unionthat the Employer Committee hadno further questions as to the meaningof theUnion'sproposals.Respondent presentedthe Unionwith a com-prehensive counterproposal on all of the language. Glass-man explainedthat theproposed collective-bargaining3 All dates referto 1985 unless otherwisespecified.k.March 7The 11thbargaining session washeld on March 7. TheUnion presented its reactions to Respondent'sproposals.Conceptual understandingswere reached on holidaywork pay, management rights, and sick leave.The par-ties agreed on specific contract language forjury duty,rest periods, lunch periods,washup time,uniforms, trans-portation and military service leave.1.March 21The 12th bargaining session was held on March 21.Glassman proceeded to review the counterproposals andexplained the reason for each proposal.With respect tohours of work the Union proposed that the regularworkweek shall be 40 hours per week from Monday toFriday.Respondent counterproposed a floating work-week which could fluctuate according to business needs.Glassman explained that Respondent sells products andservices retailers and that retailers had changed so muchin the past few years that weekends made little or no dif-ference.Glassman further stated that Sunday was nowthe second busiest day of the week. Glassman pointedout that under its proposal Respondent would still paySaturday and Sunday as premium days, however, it wastrying to contractually prepare itself for changes thatwere likely to occur in the marketplace.in. April 9The 13th bargaining session was held onApril 9. Along discussion concerninglayoffs andseniority tookplace.The Union's proposalcalled forplantwide seniori-ty withrespect tolayoffs andrecall.Glassman pointedout that while there was presently departmental seniori-ty, inview of the factthat the employees were askingfor plantwide seniority, Respondent acceded to that re-questand providedfor plantwide seniority in its propos-al. In orderto providemore time for meetingsthe Unionrequested that Respondent permit the employees on thecommittee to leaveworkearly.Respondent agreed to letthe employees out 1 hour early so that negotiating ses-sions could begin earlier.n. April 16On April 11,as the parties approached the issue ofhealth insurance,Respondent requested information fromthe Unionon its health and welfare proposal.On April16, the 14thbargaining session washeld. The Union pro-ceeded with a detailed response to each of Respondent'scounterproposalsof February 19. Withrespect to wagesthe Unionstated that it had no objection in principle toRespondent's right to grant merit increases.The Unionagreed in principle to Respondent's counterproposal con-cerning the grievance procedure.After theUnion com-pleted its presentation, Glassman statedthatRespondent HARTZ MOUNTAIN CORP.421was preparing a complete counterproposal which wouldbe in written formby thenext session.However, a dis-cussion followed concerning some of Respondent's coun-terproposals.Concerning union visitation and bulletinboards Respondent agreed to the Union's counterpropos-al.With respect to discipline Respondent agreed in prin-ciple to the Union'scounterproposal.As the meetingendedEisner stated to Respondent'srepresentatives,"We appreciate the seriousness with which you under-took our proposals."He continued,"I speak for every-onewhen I say that we've made some substantialprogress tonight."o. April 25The 15th bargaining session washeld on April 25, atwhichtime Respondent gave theUnionitswritten coun-terproposals.The Unionresponded to eachof the provi-sionswhichwere still open after which Respondent pro-ceeded to deal withthe Union's responses.RespondentrejectedtheUnion'sproposals concerning subcontract-ing,moving,and notification.After furtherdiscussiontheUnion agreedtodropitsproposals concerningmoving,successors and assigns,subcontracting and liqui-dation.p.May 2The 16th bargaining session was held on May 2. Theparties reviewed both the open and closed items. As ofthis session agreement had been reached on the followingarticles:union visitation,bulletin boards,grievance pro-cedure including binding arbitration,funeral leave, juryduty, sick leave, safety,restperiods, lunch periods,washup time, transportation,military, uniforms,and sepa-rability.In addition,many sections of the remaining arti-cleswere agreed upon.With respect to several of theopen items Glassman explained that concerninghours ofwork Respondent needed to be freed from the calendarweek because its customers were no longer tied to a 5-day workweek.In addition,Glassman explained that Re-spondent's proposal to change eligibility for holiday pay,which presently required the employees to work the daybefore and the day after the holiday,was important tothe Company because of productivity problems.Glass-man suggested that if final agreement could not bereached at the next session possibly the parties shouldobtain the services of a mediator.q.May 7By letter dated May2 the Unionresponded to Re-spondent'shealth insurance informationrequest.The17th bargaining session was held on May 7. Eisner statedthat theUnionexpected to have afinalagreement by theend of the session and thatwiththat in mind,itwas pre-pared to make some final movesbeyond which theUnion wouldnot go.In that context he stated that theUnion was prepared to drop its demands for a unionshop and checkoff.Eisner statedthat the Unionabsolute-ly rejectedRespondent's seniority proposal and its pro-posal that any 5of 7 days be the workweek.Glassmanresponded that if the Unionhad a time limit under whichitwould negotiate,Respondent could not negotiateunder that kind of pressure.Glassman further stated that"we're not at an impasse and we're not ready to say'take it or leave it."'With respect to the workweek,Glassman again stated that Respondent needed to re-spond to its customers'requirements and must be able toreact to the marketplace.Concerning holiday leave,Glassman stated that Respondent was experiencing pro-ductivity and absentee problems in the weeks in which aholiday falls, and the Company believed that the onlyway to solve this problem was to demand attendance forthe entire week.r.May 23By letter dated May 21, Respondent advised the Unionthat its benefits consultant had reviewed the material fur-nished by the Union and submitted additional questionsconcerning the health and welfare proposals.The 18thbargaining session was held on May 23.Eisner explainedthat after the last bargaining session the Union had ageneralmembership meeting at which the Company'sproposals were rejected.The parties continued to discussthe proposals and counterproposals.The Union statedthat Respondent's proposal that it be entitled to moneydamages outside the grievance procedure was unaccept-able.Respondent agreed to delete that provision. At theconclusionof themeeting the parties agreed to request amediator from the New Jersey State Board of Mediation.s.June 3By letter dated May 24 Glassman wrote to the NewJersey State Board of Mediation on behalf of Respondentand the Union,jointly requesting the assignment of a me-diator.The letter pointed out that 18 negotiating sessionshad been held and that the language and economic itemswere tentatively agreed to except for portions of 11 openarticles.The 19th bargaining session was held on June 3with John Tesauro, director of the New Jersey StateBoard of Mediation,present.Tesauromet with theUnion and Respondent separately and each side present-ed its reasonsfor theproposals it deemed necessary.t.June 5The 20th bargaining session was held on June 5, withrepresentatives of the New Jersey State Board of Media-tion present. The parties reviewed the open items.Glass-man offered to provide the Union with a comprehensiveproposal by June 12.u. June 12By letter dated June 12, Respondent submitted to theUnion a comprehensive proposal on each of the itemswhich was still open.Respondent proposed a 10-percentincrease in itshealthcare and insurance program costs.Respondent also agreed to consider contributing the newhigher amount to the District 65 security plan if its bene-fitswere equal to or better than the Company's program.Alternatively,Respondent offered to remain in itspresenthealthcare insurance program,maintaining theexisting benefits or granting better benefits if they couldbe purchased for the increased amount.The 21stbargain- 422DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDing session was held that evening with the mediatorspresent.The Union asked for a meeting on June 18 sothat it could study Respondent's proposal and have timeto formulate a counterproposal.men, Roberts and Eisner,were not in attendance. TheUnion was not prepared to offer a response to Respond-ent's proposal of June 25.Accordingly,the mediator ad-journed the meeting.v. June 18The 22d bargaining session was held on June 18, in thepresence of the mediator.The Union stated that it reject-ed the 2.5-percent merit increase proposed by Respond-ent and it rejected the flexible workweek.The mediatorpresented several proposals on behalf of the Union. Re-spondent stated,however, thatitwas its understandingthat it would receive a written,comprehensive counter-proposal and that it was not able to bargain over piece-meal proposals made through the mediator.The meetingwas adjourned until June 25 at which time the mediatorstated that the Union would submit a comprehensivewritten proposal.w. June 25By letter dated June24, the Unionsubmitted to themediator a written counterproposal. By letter dated June25, Respondentset forth the Company's positionwith re-spect to each itemof the Union's counterproposal andstated"hopefullythiswill conclude negotiations and acontract between the parties can be reached."With re-spect to wages, theUnionproposed that effective Janu-ary 1,1986, the Company shall grant a 50-cent-per-hourwage increase to bargaining unit employees.Respondenthad earlier proposed only merit increases.As of the 23dsession held on June 25, Respondent's proposal was foryearlyincreases to all bargaining unit employees in anamount not less than 2-1/2 percent of Respondent's prioryear's grosspayrollattributed to the entire bargainingunit.Concerning seniority,the Unionproposed that em-ployees presentlyon layoff shouldnot be subject to theprovision and would be entitled to recall at any time. Re-spondent had previously proposed that seniority shallterminate at the end of 90 days after an employee is laidoff for lack of work.In its June 25 letter Respondentstated it was willing to add the following language: "The90-dayperiod for employees presentlyon layoff whohave more than one year of active service shall com-mence running on thedate ofratification of this agree-ment."Withrespect to health benefitstheUnion pro-posedthattheCompany should maintain its presenthealth care and insurance program benefit level, what-ever the cost.Thisprovision was accepted by Respond-ent.At thebargaining sessionMediator Davis told Re-spondentthat the Unionwanted timeto review theCompany'scounterproposalwhich hadbeen submittedthat evening.The mediatorexplained that the Union wasdissatisfiedand expected Respondent to concede onmore issues.The mediator also said that at this point theUnion did not want to set another meeting date and toldthe mediator that it would contact him whenthe Unionwas interested in meeting again.x. July 30The 24th bargaining session took placeon July 30, inthe presenceof themediator.The Union's chief spokes-y. August 28By letter dated August 28,the Union submitted a com-prehensive proposal on all items that remainedopen. The25th and last bargaining session was held that evening.Respondent stated that since it had just received the pro-posal that afternoon it had not had sufficient time toreview it. In the proposal the Union had changed its po-sition from a 50-cent across-the-board wage increase to37-1/2-cent across-the-board plus 12-1/2-cent-per-houraggregate merit increase.Withrespect to union security,the Union changed its position from a union-shop pro-posal to one of maintenance of membership.Respondentadvised the Union and the mediator that it would submita counterproposal and suggested that the Union contactthe mediator if it believed a further meeting was neces-sary.3.Events subsequent to bargaining sessionsBy letter dated September 10 Respondent submitted itswritten counterproposalto the Union and mediator. Theletter stated"our agreement to remain at the Mediator'sdisposal continues."With respecttowages, Respondentmodified its June25 proposalby agreeing that no em-ployee withone or more years of servicewouldreceiveless than a 10-cent-per-hour raise. Concerning seniority,Respondent acceptedthe Union's proposal that employ-ees scheduledto be laid offshall be permitted to exerciseplantwide seniority.The lastproposal madeby either partywas the pro-posal made by Respondent in theletter to themediatordated September10.TheGeneral Counsel and Respond-ent stipulated that at no time since Respondent's Septem-ber 10proposal hasthe Companynor theNew JerseyState Board of Mediation been contactedby the Unionto resume negotiations or discussions.The record re-flects,however, thaton December17 Eisner wrote tothe mediator stating that there had been no change in theparties'positions since September10.Theletter alsostatedthat the Unionwould not make any further con-cessions.4. Stipulation entered intoby GeneralCounseland RespondentThe GeneralCounsel and Respondent entered into thefollowing stipulation:1.Hartz MountainCorporation and District 65, UAWmet on 25 occasions during theperiod July 31, 1984, toAugust 28,1985.One scheduled session was canceled onJanuary17, 1985,by mutual agreement of the parties dueto a snowstorm.2.TheGeneral Counsel does not and will not contendthat theCompany failed to meet at mutually agreed-onlocations,on mutually agreed-on dates, and at mutuallyagreed-on times.3.The Companydid not delay or cancel scheduledmeetings. HARTZ MOUNTAIN CORP.4234.The General Counsel does not and will not contendthat the Company attempted to limit the duration of theparties' bargaining sessions.5.The Company arrivedat each bargaining session ina timely fashion and was prepared to bargain at everybargaining session.6.The General Counsel does not and will not contendthat the Company failed to respond in a timely mannerto each of the Union's information requests.7.TheCompany suggested and the parties agreed tothe procedure of "signing off" on all agreements as theywere agreed to during the negotiations.8.The Company's chief spokesman and negotiatingteam asserted that they were vested with authority tobind the Company.9.TheCompany at no time withdrew proposals thatthe Union either was considering or had already agreedto, nor refused to make proposals after promising to doso.10.The Company did not introduce significant propos-als at a late stage in negotiationson topics which had notbeen previously discussed.11.The Company explained,advocated,and gave rea-sons for its position on each unresolved item.12.The Company presented a complete contact pro-posal,offeredconcessions and revised proposals in re-sponse to the parties'discussions.13.The Company never reduced an offer as comparedto its prior offer.14. In late May 1985,the parties agreed,at the sugges-tionof the Company, tocall and utilize mediators as-signed by the New Jersey State Board of Mediation tofacilitatebargaining.Thereafter,the parties met seventimes with the mediator present,and in accordance withthe procedure agreed on by the parties, exchanged pro-posals and counterproposals through the mediators bothatmeetings and in correspondence through the media-tors.15.Thelastmeeting between the parties was onAugust 28, 1985. The mediator was present.16.The last proposal made by either party was madeby the Company in a letter to the mediator dated Sep-tember 10, 1985.17.TheCompany offered to be available to negotiatethereafter upon callby themediator.18.At notime sincethe Company's September 10,1985 proposal has the Company nor the New JerseyState Board of Mediation been contacedby theUnion toresume negotiations or discussions.19.During their negotiations, the parties agreed to thefollowing contractual provisions:complete settlement,union recognition,union visitation,bulletin boards, stew-ards, management rights, discipline,grievance procedure,arbitration,vacations,health insurance, life insurance, fu-neral leave, jury duty, sick leave, safety, rest periods,lunch period,washup time, transportation,uniforms,military service,miscellaneous including reasonable dressand appearance,plant closings and severance,reporting-in pay, holiday work guaranty,severance upon resigna-tion,separability.In addition,the parties agreed to portions of the fol-lowing contractual provisions:wages, hours of work andpremium rates, seniority,holidays, no-strike-no-lockout,leaves of absence, duration.These latter provisions, pension and the union-securityarticles, also contain the items on which the parties havenot agreed.As to each open item,the Company has anoutstanding proposal.20.The General Counsel does not and will not con-tend that on or after June 12, 1985 the Company's pro-posal was not a full and complete collective-bargainingagreement.21. The Company never asserted a "take it or leave it"position during the bargaining.22.No single company proposal on its face constitutes"bad faith"bargaining,or a proposal to which"no selfrespecting union" would agree.23.The length of the contract proposed by the Com-pany exceeded a date 12 months from the Union's certifi-cation.The Union objected to paragraphs 4, 6, 12, 16, 18, 20,and 21 of the stipulation.With respect to paragraph 4,while Respondent may not have been willing to sit on aday-to-day basis,the record demonstrates that manymeetings lasted in excess of 3 hours and that Respondentmade a reasonable accommodation with respect to thescheduling of meetings.Concerning paragraph 18, asstated above, the record indicates that by letter datedDecember 17 the Union contacted the mediator. Howev-er, inthe letter there was no offer by the Union toresume negotiations or discussions.On the contrary, theletter pointed out that the Union will not make any fur-ther concessions.Based on the entire record,I find thatthe evidence supports the stipulations entered into by theGeneral Counsel and Respondent.The Unionhas not ad-duced sufficient evidence to sustain its objections.5. Juan VasquezIn 1982 Juan Vasquez started an organization of em-ployees called Syndicato, of which he was president.Employee Resto testified that he was told by VasquezthatMorales, Respondent's plant manager, told Vasquezthat "negotiations were going to be prolonged for morethan a year to ask for new elections between the compa-ny" and the Syndicato. Resto also testified that Vasquezhad freedom to move from place to place in the plantand that he would often see Vasquez speaking with Mo-rales.Salcedo, another employee, testified that he heardVasquez say that "the company was going to sit downwith the union and that he wouldn'taccept more thanfive or ten cents raise. And that with the syndicate hewould be able to get 50 cents." The record shows thatalthough Vasquez worked in building 4, he was requiredon a daily basis to deliver and pick up production reportsin other buildings.In addition,Vasquezwas required tovisit building 1 at least eight or nine times a week to dis-lodge backups on the conveyor belt.6.Withdrawalof recognition and unilateral changesBy letter dated December 16, Jose Linares,an attor-ney representing a groupof Respondent'semployees,wrote toMorales requesting information as to why anannual increase was not givento theemployees.Re- 424DECISIONS OF THENATIONALLABOR RELATIONS BOARDspondent forwarded the letter to its attorney, JeroldGlassman, for a response. By letter dated December 31,Glassman responded to Linares stating that Respondenthad offered the Union a January 1, 1986 wage increase ina bargaining proposal dated September 10. After a fur-ther inquiry by Linares, on February 26, 1986, Glassmanadvised Linares that he was unable to provide any moreinformation regarding the wage increase and suggestedthat Linares direct any further inquiries to the Union.By letter dated March 27, 1986, Linares forwarded toGlassman an employee petition, which stated:The following employees of the Hartz MountainCorporation, 305 Broadway, Jersey City, NewJersey presently represented by District 65, U.A.W.no longer wish to be represented by the aboveunion.The petition contained 141 signatures and listed social se-curity numbers or timecard numbers and department.The signatures were dated from March 4, 1986, throughMarch 11, 1986. During the two pay periods coveringthe dates of the signatures Respondent employed ap-proximately 230 bargaining unit employees.Glassman sent the petition to Respondent and request-ed that the signatures and social security numbers beverified and to check whether the signators were em-ployed by Respondent. Maria Frey, who was then theassistant personnelmanager, credibly testified that shecompared the signatures on the petition against thosefound in the employees' personnel files. She authenticat-ed all but four signatures and returned the petition andher findings to Morales.In its answer Respondent admits that in March 1986 itwithdrew recognition of the Union as the exclusive col-lective-bargaining representative of the unit. Respondentalso admits that on April 23, 1986, it announced the im-plementation of a general wage increase beginning May2, 1986, retroactive to January 6, 1986. Respondent fur-ther admits that on November 17, 1986, Morales toldemployees that he did not know whether there would bea wage increase in January 1987 and that employees didnot receive a wage increase in January 1987. In addition,Respondent admits that on November 17, 1986, Moralesadvised unit employees that they would not be permittedto use sick leave for absences on December 24 or 26,1986. In accordance with this policy, Respondent furtheradmits that on December 24, 1986, it implemented thechange, resulting in a disciplinary suspension of LouiseJohnson and the issuance of warnings to other employ-ees.Discussion1.VasquezThe General Counsel introduced the testimony ofResto, who testified that Vasquez said that Morales hadtold him that the negotiations were going to be pro-longed for more than a year so that the Company andthe Syndicato could have another election. At the timeof the introduction of the testimony the General Counselunderstood that if it were not shown that Vasquez wasan agent of Respondent, Resto's testimony would bestricken as inadmissible hearsay. CitingConair Corp.,261NLRB 1189, 1252 fn. 300 (1982), enfd. in part 721 F.2d1355 (D.C. Cir. 1983), the General Counsel argues thatVasquez should be considered an agent of Respondentwithin the meaning of Section 2(13) of the Act becausehe had "free run of the plant." I believe, however, thatConairisdistinguishable. In that case the "agent" madehis statements on occasions accompanied by, and, attimes, concurred in by, his supervisor. In the instant pro-ceeding the record does not support a finding that anysupervisor had knowledge of Vasquez' remarks.4 As theBoard stated inCommunity Cash Stores,238 NLRB 265(1978), the criticalissue in makingthe determinationwhether a nonsupervisory employee is acting asan agentfor the company is "whether under all the circumstancesthe employees would reasonably believe" that the nonsu-pervisory employee "was reflecting company policy andspeaking and acting for management." Vasquez was thepresident of a rival group of employees, the Syndicato.The record shows that as part of his job duties he wasrequired to move from building to building. I believethat employees would reasonably expect Vasquez' state-ments to reflect his own interest in promoting the Syndi-cato. Thus, it is entirely reasonable for Vasquez to havepuffed that the Company would wait for the certificationyear to expire so that the Syndicato could file a petitionfor a new election. I find that the General Counsel hasnot sustained her burden of showing that Vasquez wasan agent of Respondent. SeePlesseyMaterials Corp.,263NLRB 1392, 1401 (1982). Accordingly, Resto's testimo-ny concerning Vasquez' statement is strickenas inadmis-sible hearsay.52. SurfacebargainingInBoazCarpet Yarns,280 NLRB 40, 43 (1986), theBoard stated:Section 8(d) of the Act requires that employersand their employees' representatives meet at reason-able times and confer in good faith with respect towages, hours, and other terms and conditions of em-ployment. The obligation does not require the par-ties to agree on proposals, for the Act does notcompel an employer or employee representative tomake a concession on a specific issue or adopt aparticular position. To determine whether a partyhas met its statutory obligation to make a reasona-ble, good faith effort to resolve its differences withitsbargaining counterpart and incorporate agreed-upon terms in the contract, the Board will examinethe party's overall conduct. [Footnote omitted.]The complaint alleges that Respondent engaged in sur-face bargaining through dilatory bargaining tactics, by* In addition,the agent inConaircommitted numerous violations ofSec 8(a)(1). In the instant proceeding, however,there is no allegationthat Vasquez' statements violated the Act.5With respect to Salcedo's testimony,quoted earlier, the GeneralCounsel conceded that even were Vasquez deemed an agent of Respond-ent, Salcedo's statement was not expressly attributed to management. HARTZ MOUNTAIN CORP.425putting forth bargaining proposals designed to underminethe Union's role as exclusive bargaining representative ofthe unit and by proposingrestrictivebargainingpropos-alsrepresenting adverse changes to existing workingconditions.The GeneralCounsel contends that the dila-torybargaining tactics consisted of prolonged question-ing byRespondent and delay in submitting its proposalsand making information requests.The GeneralCounsel contends that Respondent's pro-longed questioning of each provisionof the Union's pro-posed contract indicates Respondent'sbad faith. I dis-agree.At the secondbargaining session,held on August21, 1984,Respondent suggested that the parties reviewseriatim each proposal for clarification,and discuss allquestions as they arose.The Unionagreed to this proce-dure.Indeed,at the fifth bargaining session,held on Oc-tober 18, 1984,UnionRepresentativeJosephFine statedthatRespondent's questions thus far had made the Unionrealize that its draft contract language was not written asintended in every instance.After adiscussion concerningthe Union's vacation proposals Fine conceded that Re-spondent's questions had revealed flaws inthe Union'sproposed language and,accordingly,the Unionmodifieditsproposal concerning vacations.At the sixthbargain-ing session,held on November 29, 1984,Glassman an-nounced that he was appointedto take theplace of Re-spondent's prior counsel.To avoid disruptionin the ne-gotiationsGlassman suggestedthat theparties continueto follow the previouslyestablished procedureof review-ing the Union's contract clauses seriatim,to clarify areasof ambiguity.The Unionvoiced noobjectionand agreedto continue the question and answerprocess.At theeighth bargaining session,held on January 28, 1985, theparties continued to discuss various contract proposalsand the meeting adjourned with Eisner remarking that ithad been a"fruitful"session.The examination andreviewof the Union's initial contract clauses was com-pleted at the 10th bargaining session,held onFebruary19.A review of the recordconvinces me that Respond-ent's questions were for the purpose of a complete un-derstandingof the Union's proposals and did not consti-tute bad-faith bargaining.The GeneralCounsel argues that Respondent's delayin submitting counterproposals constituted a dilatory bar-gaining tactic.The Union's suggested contract languagewas submitted on a piecemeal basis.At the end of theAugust 21,1984 meetingthe Union offereda proposalwhich wasmissing language on 10 proposed articles. OnAugust 27, 1984, the Union forwardedlanguage coveringsix proposals and on September 5, 1984,the language forthe last four articles, minus a wage proposal,was mailedtoRespondent.As pointedout above,on October 18,1984, duringthe fifthbargaining session,Joseph Finestated that Respondent's questions made the Union real-ize that its proposed contract language was not writtenas intended in every case.The Unionthen modified itsproposals concerning recall rights,overtime,call-in payand vacation.At the session held on November29, 1984,Glassman,Respondent'snewly appointed counsel, ex-plained that once the reviewof the Union'sproposalswas completed Respondent would present its formalcounterproposals.As previouslystated, the Union voicedno objection and agreed to continue the question-and-answer period.The parties continued to review theUnion's proposals on December 13, 1984,and January 28and February 7, 1985.At the January 28 meeting theUnion asked Respondent to submit a counterproposaland on February 19 Respondent presented the Unionwith a comprehensive counterproposal.As stated above,I believe it was reasonable for Respondent to secure an-swers from the Union on the Union's proposals beforesubmitting its counterproposal.As soon as the questionswere concluded Respondent submitted its counterpropos-al. I find,therefore,thatRespondent did not unreason-ably delay submitting its counterproposals.The General Counsel contends that Respondent'sdelay in requesting pension information is evidence of itsdilatory tactics.On April 11,as the parties approachedthe issueof healthinsurance,Respondent requested in-formation from the Union on its health and welfare pro-posal.While the Union collected the requested informa-tion the parties continued to negotiateand met on April16 and 25 and May 2. At each of these bargaining ses-sionsRespondent submitted revised counterproposalswhich narrowed the issues.As a result,as of May 2,agreement had been reached on 13 articles.Ifind thatthe General Counsel has not demonstrated that Respond-ent's request for information unduly delayed the bargain-ing or is evidence of bad faith.The complaint alleges that Respondent submitted bar-gaining proposals designed to undermine the Union's roleas exclusive bargaining representative of the unit. Para-graph 22 of the stipulation between the General Counseland Respondent,towhich the Union has not objected,provides that no single company proposal on its faceconstitutes a proposaltowhich "no self respectingunion"would agree.Respondent's counterproposals rec-ognized the Union as the exclusive representative of thebargaining unit, prohibited discrimination based on unionmembership,granted the union visitation rights and bul-letin board privileges,recognized the union shop stewardand agreed to a grievance procedure culminating in bind-ing arbitration to resolve contractual and disciplinary dis-putes.Each of these provisions establishes significantunion rights and bolsters the Union's statutory authorityasbargaining representative.Ifind that the GeneralCounsel has not sustained her burden of showing thatRespondent's proposals were designed to undermine theUnion's role as the exclusive bargaining representative.Finally, the complaint alleges that Respondent pro-posed numerous restrictive bargaining proposals repre-senting adverse changes to existing working conditions atthe Jersey City facility.It is not unlawful for an employ-er, as part of its bargaining tactics, to make a proposalwhich offers less than its employees are presently receiv-ing.As stated by the Board inRoman Iron Works, 275NLRB 449, 452 (1985):[C]ollective bargaining is basically a two-way street.Thus while a union may lawfully make demands de-signed to improve existing employee wages andbenefits,there is nothing in theAct whichdenies anemployer the right, for its part, to demand give-backs.Where the parties are negotiating to replace 426DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDa prior contract,neither side is precluded fromseekingmodifications to its own advantage. TheAct simply does not preclude an employer from de-manding that various provisions of the old contractbe modified,altered,or even eliminated.In addition,inAtlantaHilton& Tower,271NLRB1600, 1603(1984),the Board stated:It is necessary to scrutinize an employer'soverallconduct to determine whether it has bargained ingood faith."From the context of an employer'stotal conduct,itmust be decided whether the em-ployer is lawfully engaging in hard bargaining toachieve a contract that it considers desirable or isunlawfully endeavoring to frustrate the possibilityof arriving at any agreement."A party is entitled tostand firm on a position if he reasonably believesthat it is fair and proper or that he has sufficientbargaining strength to force the other party toagree. [Footnote omitted.]In determining whether an employer maintains a firmstand in goodfaith,the Board will considerwhether theemployer defined, explained and advocated its positioninstead of attempting to thrust provisions on the Unionin a "take it or leave it manner."Ampac,259 NLRB1075,1084 (1982).Here the "company explained, advo-cated and gave reasons for its position on each unre-solved item."aThus, with respect to the proposal con-cerning the floatingworkweekRespondent explainedduring negotiations that its customers' needs and oper-ations had changed significantly since the last time a col-lective-bargaining agreement was negotiated in 1974.During that time the nature of the Jersey City operationshad changed from a production to a distribution facility.Therefore,the proposed contractual changes were dictat-ed bymarketplace and business considerations.Concern-ing holiday pay Respondent explained at the negotiationsthat the reason it proposed that employees work the fullscheduled week in which a holiday falls to be eligible forholiday pay is because Respondent was experiencinghigh absenteeism during holiday weeks.The criteria for finding bad-faith bargaining werestated by the Board inAtlanta Hilton & Tower,supra, 271NLRB at 1603, as follows:Although an adamant insistence on a bargainingposition is not of itself a refusal to bargain in goodfaith. . .other conduct has been held to be indica-tive of a lack of good faith.Such conduct includesdelaying tactics,unreasonable bargaining demands,unilateral changes in mandatory subjects of bargain-ing, efforts to bypass the union,failure to designatean agent with sufficient bargaining authority, with-drawal of already agreed-upon provisions, and arbi-trary scheduling of meetings.None of these indiciais present here. [Footnotes omitted.]6 Stipulation,par 11. This paragraph was not objected to by theUnion.Similarly, in the instant proceeding,none of the indiciastated inAtlantaHilton & Toweris present.The Act doesnot require the parties to agree on a proposal or makeconcessions on a specific issue or adopt a particular posi-tion.BoazCarpet Yarns,supra.The adherence by Re-spondent to its positionon the fewremaining open itemsis no more an indicationof bad faithor unlawful conductthanthe Union's failure to abandon its position on thosesame issues.In analyzing the entirety of Respondent'sconduct Ifindthat its approach to bargaining was cooperative andthat it provided information requested and counterpro-posals in a timely manner.It is not alleged, nor does therecordshow,thatRespondent imposed any substantial,unilateralchanges in working conditions during thecourse of negotiations. SeeBoaz Carpet Yarns,supra. Re-spondent was willing at all times to meet and bargainwith the Union,attended all scheduled meetings, fulfilleditsproceduralobligations,exchanged proposals andagreed to meetwitha mediator.SeeReichhold Chemi-cals,288NLRB 75, 76(1988).Duringthe course of 25bargaining sessionsheld with the Unionover a13-monthperiod Respondent made concessionswhich ledto agree-ment between the parties on a substantialmajority of thecontract including union recognition,union visitation,stewards,management rights, grievance procedure, arbi-tration,vacations,health and life insurance,sick leave,plant closings, and severance.In addition, the partiesagreed to portions of contractual provisions concerningwages,hours of work,seniority,holidays, no-strike andno-lockout, and leaves of absence.Based on the above, I findthatRespondent did notdemonstrate the kind of "intransigence or insistence onextreme proposalswhichis evidence of an overall intentto frustratethe collective-bargaining process."ReichholdChemicals,supra at 76.Accordingly, I conclude that Re-spondent did not engage in surface bargaining in viola-tionof the Act.3.Withdrawal of recognition and unilateral changesThe lawiswell settled that, absent unusual circum-stances, a union is irrebuttably presumed to enjoy majori-ty status during the first year following its certification.On expiration of the certification year, the presumptionof majority status becomes rebuttable.Pennco,Inc.,250NLRB 716 (1980), enfd. 684 F.2d 340 (6th Cir. 1982);Master Slack Corp.,271NLRB 78, 84 (1984). An em-ployer who wishes to withdraw recognition from a certi-fied union after the first year may rebut the presumptionof majority status in either of two ways:(1) By showingthat on the date recognition was withdrawn the uniondid not in fact enjoy majority support,or (2) by present-ing evidence of a sufficient objective basis for a reasona-ble doubt of the union'smajority status.Master SlackCorp.,id.The Union's certification became effective on June 25,1984.Accordingly,as of June 25, 1985, the Union's pre-sumptionofmajoritystatusbecamerebuttable.OnMarch 27, 1986, a petition containing 141 signatures outof a totalof 230bargaining unit employees was submit-ted to Respondent.The petition stated that the employ- HARTZ MOUNTAIN CORP.427ees no longer wished to be represented by the Union.Respondent authenticated the signatures of 137 of the141 employees who signed the petition.The law is also well settled that an employer may notavoid its duty to bargain by relying on a loss of majoritystatusattributable to its own unfair labor practices.Master SlackCorp.,supra, 271 NLRB at 84.The only al-legations in the complaint of an unfair labor practice oc-curring prior to the withdrawal of recognition were theallegations concerning surface bargaining.I have alreadyfound that Respondent was not guilty of surface bargain-ing. In addition,the General Counsel produced two wit-nesses, Ruiz and Lopez, each of whom testified that Vas-quez asked them to sign a "paper"to obtain a raise. Nei-ther of the witnesses was able to identify the documentthey were asked to sign as the petition.Furthermore, Ihave already found that the General Counsel has not sus-tained her burden of showing that Vasquez was an agentof Respondent.Ifind that Respondent lawfully withdrew recognitionfrom the Union when it received the petition in lateMarch 1986 signed by a majority of the bargaining unitemployees indicating that they no longer wished to berepresented by the Union.SeeBurger Pits,273 NLRB1001, 1002(1984), affd.785 F.2d 796(9th Cir.1986);Wil-shire Foam Products,282 NLRB 1137 (1987);Boaz CarpetYarns,supra;Bennington IronWorks,267 NLRB 1285,1286 (1983).Inasmuch as Respondent lawfully withdrewrecognition before it instituted the unilateral changes inthe terms and conditions of employment alleged in thecomplaint,Respondent did not violate Section 8(a)(5) oftheAct.SeeGulf StatesMfrs.,287 NLRB 26 (1987);Boaz Carpet Yarns,supra;Master Slack Corp.,supra at 85(1984).7CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed"ORDERThe complaintis dismissed in its entirety.7With respect to pars.17, 19, and 24 of the complaint,the GeneralCounsel presented no evidence to sustain the allegations that Respondentviolated Sec.8(a)(3) of the Act. Concerning par. 14 of the complaint, Re-spondent denied that it advised unit employees that the Union was re-sponsible for the lack of a wage increase in January 1986. I find that theGeneral Counsel did not sustain her burden of proving the allegation.Par. 16 of the complaint alleges that Respondent implied that the Unionwas responsible for employees not receiving the January 1987 wage in-crease.Respondent denied the allegation and the stipulated testimony ofJohnson and Consuello does not controvert the denial.I find thereforethat here,too, the General Counsel did not sustain her burden of provingthe allegation. Accordingly,the allegations are dismissed.a If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.